Case 1:20-cv-02475-LDH-CLP Document 10 Filed 10/08/20 Page 1 of 1 PageID #: 32

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 2020                                                Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620
_________

cerrington@faillacelaw.com

                                                             October 8, 2020
By ECF

Hon. Cheryl L. Pollak
United States District Judge
United States Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:      Veliz Montoya et al v. Premium Millwork, LLC et al., No. 20-cv-2475

Dear Judge Pollak:

        We represent the Plaintiff in the above referenced matter. We write pursuant to Your
Honor’s order dated September 8, 2020 to inform the Court of the status of this case. Plaintiff
served Corporate Defendant Premium Millwork, LLC, et al. on August 24, 2020. Corporate
Defendant’s time to answer or otherwise respond expired on September 14, 2020 and Plaintiff is
not in contact with this Defendant or its counsel.

       Attempts made to serve individual defendant Julio Cuenca at multiple addresses
have proven unsuccessful to date. Plaintiff intends to move the Court for an extension of time to
serve Defendant Cuenca as no service has been made despite diligent efforts.

        We thank your Honor for your attention to this matter.

                                                             Respectfully Submitted,

                                                     By: _/s/_Clela Errington________________
                                                            Clela A. Errington, Esq.
                                                            60 East 42nd Street, Suite 4510
                                                            New York, New York 10165
                                                            Telephone: (212) 317-1200
                                                            Facsimile: (212) 317-1620
                                                            Attorneys for Plaintiff




                          Certified as a minority-owned business in the State of New York
